DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/365,505 filed on 03/26/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 02/03/2022 with RCE, which replace all prior submitted versions of the claims.
- Claims 9-16 and 24-30, 45 are canceled.
- Claims 1, 17, 32, and 39 are amended
- Claims 46 are added and new and submitted for examination.
- Claims 1-8, 17-23, 31-44 and 46 are pending
- Claims 1-8, 17-23, 31-44, and 46 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Response to Arguments/Remarks
6.	Applicant's remarks/arguments, see pages 11-12, filed 02/03/2022 with RCE, with respect to Rejection of Independent Claims 1. 17. 32, and 39 Under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

7.	Applicant's remarks/arguments, pages 12, filed 02/03/2022 with RCE, furthermore with respect to Dependent Claims 2-8. 18-23, 31, 33-38, and 40-44, new claim 46 have been considered, and are moot, and/or furthermore not persuasive, at least via dependency to the independent claims.  Individual rejections addressing dependent claims are presented in this office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  means for performing, means for receiving, means for determining in claim(s) 32, 33, 34, 35, 36, 37, 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 32, 33, 34, 35, 36, 37, 38 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph Paragraphs 0141 – 0146, FIG. 7; Paragraphs 0147 – 0155, FIG. 8; Paragraphs 0156 – 0167, FIG. 9; Paragraphs 0168 – 0175, FIG. 10; ¶0231-¶0233.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections (minor informalities)
9.           Claim 23 is/are objected to because of the following informalities:
	Claim 23 is marked as “Original”.  Claim 23 was previously amended and not an original version of the claim.  Appropriate applicant review and correction required and requested.

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

 11.            Claims 1, 2, 17, 18, 32, 33, 39, 40, 46 are rejected under 35 U.S.C. 103 as being unpatentable over MOON et. al. (US-20200221428-A1) referenced hereinafter as “Moon” in view of Kim et. al. (US-20200220703-A1) referenced hereinafter as “Kim, further in view of Gong et. al. (US-20200154467-A1) referenced hereafter as “Gong”.

Regarding Claim 1. (Currently Amended) Moon teaches: A method for wireless communications at a user equipment (UE) (Moon - FIG. 5A & 5B ¶0095 a method of scheduling one PDSCH through a plurality of PDCCHs), comprising: 
performing a demodulation reference signal (DMRS) measurement (Moon - ¶0072 (ln 7-12)  A demodulation reference signal (DMRS) for decoding the PDCCH may be mapped to 3 REs among the 12 REs constituting each REG, and PDCCH data, i.e., channel-coded and modulated DCI, may be mapped to the remaining 9 RE; ¶0089 (ln 1-5)  in case of the multiple TRP cooperative transmission, the base station may configure 2 CORESETs in the terminal, transmit a PDCCH at the first TRP through the first CORESET, and transmit a PDCCH at the second TRP through the second CORESET; NOTE: A DMRS for decoding PDCCH or terminal has to measure DMRS to receive PDCCH where the PDCCH is transmitted in a CORESET)  on a shared radio frequency spectrum band (Moon FIG.1 & ¶0053 (ln 1-8) plurality of base stations 110-1, 110-2, 110-3, 120-1, and 120-2 may operate in the same frequency band…plurality of base stations ..transmit a signal received from the core network to the corresponding terminal  and transmit a signal received from the corresponding terminal; ¶0054 (ln 9-10)  plurality of base stations .. may support a transmission in unlicensed band…plurality of terminals ..may perform operations corresponding to the operations of the plurality of base stations; NOTE: Communication with terminal includes a same band or shared frequency band or even unlicensed frequency band shared an unlicensed manner) for each transmission and reception point (TRP) of a plurality of TRPs (Moon  ¶0089 (ln 1-5) See above; FIG. 5A & 5B ¶0096 scheduling one PDSCH through a plurality of PDCCHs in a PDCCH transmission; FIG. 5 A & ¶0097.. a first TRP transmits a PDCCH and a PDSCH, and a second TRP transmits only a PDCCH; FIG. 5B & ¶0098 a first TRP and a second TRP transmit PDCCHs and a third TRP transmits a PDSCH; NOTE: each TRP can individually transmit a PDCCH via its own CORESET, where PDCCH is decoded via DMRS association detection or measurement), wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information(Moon - ¶0089 (ln 1-5)   See above; NOTE: each TRP of more than one or a plurality of TRPs transmits or is associated with its own CORESET out of two or a plurality CORESETS configured for a terminal ); 
receiving the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets (Moon - ¶0089 (ln 1-5)  see above; FIG. 5A & 5B ¶0096; ¶0097, ¶0098 See above;  NOTE: a terminal or UE configured with two CORESETS individually receives a PDCCH or downlink control information via two TRPs and two CORESETS, where the two PDCCHs transmitted via two separate CORESETS are for the same PDSCH or a downlink data transmission);
and receiving [[a]] the downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets (Moon - ¶0089 (ln 1-5)  see above; FIG. 5A & 5B ¶0096; ¶0097, ¶0098 See above;  NOTE: a terminal or UE configured with two CORESETS individually receives a PDCCH or downlink control information via two TRPs and two CORESETS, where the two PDCCHs transmitted via two separate CORESETS are for the same PDSCH or a downlink data transmission, where the PDSCH is received either via one of the two TRPs or a third TRP). 
Moon does not appear to explicitly disclose or strongly suggest: two or more control resource sets selected based at least in part on DMRS measurement; 
Kim discloses: performing a demodulation reference signal (DMRS) measurement on a radio frequency spectrum band, associated with a control resource set of a plurality of control resource sets (Kim –Fig. 5 & ¶0081-0084; ¶0085-0088 NOTE: Configuration of CORESETs as a DMRS configuration #1 and DMRS configuration 2; FIG. 7 & ¶0100.. A BS may configure one or multiple CORESETs for a terminal.. multiple CORESETs may overlap each other in time and frequency; ¶0104 CORESET configured as DMRS configuration #1 .. referred.as..“first CORESET”… CORESET configured as DMRS configuration #2 .. referred .as.“second CORESET”… overlap ..in a particular.. or an entire time; ¶0106 When a BS transmits a PDCCH in the overlapping region…transmit a DMRS complying with DMRS configuration #1 …; ¶0107 When a terminal blind-decodes a PDCCH in the overlapping region, the terminal ..perform the blind-decoding, assuming.. a DMRS complying with DMRS configuration #1 is transmitted ..; ¶0108  when .. blind-decodes the first CORESET, the terminal may blind-decode an entire CORESET according to an existing scheme without considering the overlapping region. In contrast, when ..blind-decodes the second CORESET, the terminal may perform blind-decoding, assuming transmission of a DMRS complying with DMRS configuration #1 in an overlapping region of the second CORESET, and may perform blind-decoding, assuming DMRS configuration #2 in a region except for the overlapping region in the second CORESET; NOTE: terminal within terminal’s operating radio frequency band configured with first CORSET and second CORESET, where in an overlapping time region, terminal individually blind decodes (measures DMRS) a first CORESET utilizing DMRS configuration 1 (or measures a DMRS corresponding to configuration 1) and individually blind decodes (measures DMRS) a second CORESET utilizing DMRS configuration 2 (or measures a DMRS corresponding to configuration 1), associated with a first CORESET of a plurality of CORESETS and/or a second CORESET of a plurality of CORESETS) for downlink control information (Kim – FIG. 7 & ¶0102.. in the CORESET #2 702, the DMRS may be transmitted (as indicated by reference numeral 706) on a REG to which a PDCCH is actually mapped so as to be transmitted in the CORESET ; ¶0107  See above ..When a terminal blind-decodes a PDCCH in the overlapping region..; ¶0108  when .. blind-decodes the first CORESET.. ; NOTE: terminal receives PDCCH (or Downlink Control information) by blind decoding first CORESET (DMRS configuration1) and PDCCH (or Downlink Control information) associated with blind decoding second CORESET);
receiving the downlink control information using two or more control resource sets of the plurality of control resource sets (Kim – FIG. 7 & ¶0102.. See above ; ¶0107  See above; NOTE: terminal receives PDCCH (or Downlink Control information) by blind decoding and using  first CORESET (DMRS configuration1) and PDCCH (or Downlink Control information) associated with blind decoding second CORESET or using second CORESET  or terminal receives the downlink control information referenced using at least two CORESETs);
the two or more control resource sets selected based at least in part on the DMRS measurement (Kim - ¶0108  See above ; NOTE: in the overlapping period, first CORESET is blind decoded (identified and selected) corresponding to DMRS configuration1 (the DMRS measurement corresponding to configuration 1), and  second CORESET is blind decoded (identified and selected) corresponding to DMRS configuration2 (the DMRS measurement corresponding to configuration 2), or at least two CORESETs (first and second) selected based at least on the DMRS measurements ); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon with teachings of Kim, since it enables effective transmission of a control channel on time and frequency resources in an overlapping control resource set, in an environment in which control resource sets have different types of pieces of DMRS configuration information (KIM -  ¶0011-0012).
While Moon in view of Kim teaches: A method for wireless communications at a user equipment (UE), comprising: performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; receiving the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on the DMRS measurement; and receiving [[a]] the downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets.
Assuming arguendo that Moon in view of Kim does not explicitly disclose or strongly suggest: control resource sets selected based at least in part on DMRS
a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information (Gong FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) - two TRPs are transparently associated with two separate CORESET groups (also two CORESETs) configured for one UE. Each PDCCH is associated with a specific CORESET; NOTE: Each TRP of TRPs (plurality) is associated with a CORESET where is CORESET is associated with PDCCH or for Downlink control);
	 receiving downlink control information using two or more control resource sets of the plurality of control resource sets (Gong - ¶0214 UE ..configured by the network to monitor at least two different CORESET groups that are for a particular UE-specific search space,.. different PDCCH can be associated with different CORESET groups and each CORESET group has at least one CORESET; FIG. 24A & FIG. 24B,¶0394 (lines 9-12) ¶0395 (lines 7-13) See above; NOTE: UE configured by network to receive at least two CORESETS or more each associated with different PDCCH for receiving downlink control information for DL-assignments), 
the two or more control resource sets selected based at least in part on the DMRS measurement (Gong – ¶0205 .. an association between PDCCH and other properties, such as the a control resource set, a QCL configuration,…and a DMRS configuration; FIG. 5 & ¶0208 CORESET group configuration ..is associated with UE-specific search space for PDCCH monitoring.. UE-specific search space .. split into one or more CORESET groups and each CORESET group has at least one CORESET……, a Quasi-Co-Location (QCL) association between ..DMRS..of the PDCCH with one or more other DL..RS, one or more QCL configurations also .. associated with at least one CORESET group ..associated with one search space type …, one or more DMRS configuration associated with at least one CORESET; FIG. 5 & ¶0208 (see above); ¶0209 network provides a UE with information detailing an association between the PDCCH for UL or DL assignment;  ¶0210 (lines 10-14) six association properties that a UE monitors for a first and second PDCCH associated with at least two CORESET groups..including association depicted with DMRS; ¶0211 (lines 1-4) UE monitor PDCCH associated with CORESET group or a QCL association between DMRS of PDCCH with CSI-RS, or both;¶0213 ..UE may monitor multiple PDCCHs ..associated to only one CORESET group and each PDCCH is associated with a QCL configuration between the DMRS of the PDCCH with other DL RS; ¶0214 See above; NOTE: a UE configured to monitor at least two CORESET groups (two CORESETS) with different PDCCHs associated with different CORESET groups or selected CORESETS  (¶0214), such as UE 2412 associated with receiving with DL assignments from TRP 2402 and 2404 on two separate CORESET groups (two CORESETS selected to receive DL assignment PDCCH), where furthermore the UE can monitors two separate PDCCHs - a first and second PDCCH associated with at least two CORESET groups CORESET1 & CORESET2 (two separate CORESETS selected), and network supplied PDCCH association properties includes a QCL association between DMRS of PDCCH with CSI-RS (FIG. 5 & ¶0210) DMRS configuration 1 & 2 and CSI-RS 1 & 2 (CORESET associated with PDCCH associated with DMRS CSI-RS association), and additionally CORESETs can also be directly associated with DMRS or a QCL – DMRS-DL RS (FIG. 5 & ¶0208)), or discloses UE configured to receive PDCCH1 & PDCCH2 at least two CORESETs where the selected CORESETS in monitoring individual PDCCHs or DL assignments are in direct association with at least with network configured DMRS); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim with teachings of Gong, since it enables flexible association between PDCCH and CORESET with multiple identifiers supporting flexible resource allocations for PDCCH, which achieves increased performance gain without limiting configuration overhead (Gong ¶0217).

Regarding Claim 2. (Previously Presented) Moon in view of Kim and Gong teaches: The method of claim 1, 
wherein receiving the downlink control information further comprises: determining the DMRS measurement is successful for the two or more control resource sets, wherein the two or more control resource sets are selected based at least in part on the determining (Kim - ¶0108  See Claim 1 above ; NOTE: in the overlapping period, first CORESET is blind decoded (identified and selected) corresponding to DMRS configuration 1 (the DMRS measurement corresponding to configuration 1), and  second CORESET is blind decoded (identified and selected) corresponding to DMRS configuration2 (the DMRS measurement corresponding to configuration 2), or at least two CORESETs (first and second) based upon DMRS configurations are blind decoded, that is selected at least when the DMRS measurement for the first CORESET are determined to successfully match DMRS configuration 1 and the DMRS measurement for the second CORESET are determined to successfully match DMRS configuration 2).  

Regarding Claim 17. (Currently Amended) Moon teaches: An apparatus for wireless communications at a user equipment (UE) (Moon - FIG.1 ¶0046 (ln 3-4) communication nodes 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6; ¶0051 (ln 3-4) terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6. ; FIG2. & ¶0047-0050 communication node may comprise; NOTE: node or terminal or UE), 
comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor (Moon – FIG. 2 & ¶0048 comprise at least one processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications; ¶0050 The processor 210 may execute a program stored in at least one of the memory 220 and the storage device 260; NOTE: terminal or UE comprising a processor, memory etc. where the processor may execute a program stored in memory or storage ) to: 
(See rejection of Claim 1.  Claim 17 recites similar and parallel features to Claim 1 and Claim 17 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
perform a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; receive the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on the DMRS measurement; and receive [[a]] the downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets(See rejection of Claim 1.  Claim 17 recites similar and parallel features to Claim 1 and Claim 17 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18. (Previously Presented) Moon in view of Kim and Gong  teaches: The apparatus of claim 17,
(See rejection of Claim 2.  Claim 18 recites similar and parallel features to Claim 2 and Claim 18 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).
 wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: determine the DMRS measurement is successful for the two or more control resource sets, wherein selecting the two or more control resource sets are selected based at least in part on the determining (See rejection of Claim 2.  Claim 18 recites similar and parallel features to Claim 2 and Claim 18 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 32. (Currently Amended) Moon teaches: An apparatus for wireless communications at a user equipment (UE) (Moon - FIG.1 ¶0046 (ln 3-4) communication nodes 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6; ¶0051 (ln 3-4) terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6. ; FIG2. & ¶0047-0050 communication node may comprise; NOTE: node or terminal or UE), comprising: 
means for performing, means for receiving (Moon – FIG. 2 & ¶0049 processor 210 may be connected to .. transceiver 230 ; ¶0050.. The processor 210 may execute a program stored in at least one of the memory 220 and the storage device 260.. a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed; NOTE: transceiver – means for receiving;  processor executes a program on memeopry and via which which methods are performed – means for performing)
(See rejection of Claim 1. Claim 32 recites similar and parallel features to Claim 1 and Claim 32 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 32. Where applicable, minor differences between claims are noted as appropriate)
means for performing a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; means for receiving the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on the DMRS measurement; and means for receiving [[a]] the downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets(See rejection of Claim 1. Claim 32 recites similar and parallel features to Claim 1 and Claim 32 is the accompanying UE apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 32. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 33. (Previously Presented) Moon in view of Kim and Gong teaches:  The apparatus of claim 32, 
(See the rejection of Claim 2.  Claim 33 recites similar and parallel features to Claim 2 and Claim 33 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 33. Where applicable, minor differences between claims are noted as appropriate)
 Moon discloses: means for determining (Moon – FIG. 2 & ¶0049 processor 210 may be connected to .. transceiver 230 ; ¶0050.. The processor 210 may execute a program stored in at least one of the memory 220 and the storage device 260.. a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed; NOTE: transceiver – means for receiving;  processor executes a program on memory and via which which methods are performed – means for determining)
wherein the means for receiving the downlink control information comprises: means for determining the DMRS measurement is successful for the two or more control resource sets, wherein the two or more control resource sets are selected based at least in part on the determining (See the rejection of Claim 2.  Claim 33 recites similar and parallel features to Claim 2 and Claim 33 is the accompanying UE apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 33. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 39. (Currently Amended) Moon teaches: A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (Moon – FIG. 2 & ¶0048comprise at least one processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications; ¶0050 The processor 210 may execute a program stored in at least one of the memory 220 and the storage device 260; NOTE: terminal or UE comprising a processor, memory etc. where the processor may execute a program stored in memory or storage – Memory storage – non transitory computer-readable medium), the code comprising instructions executable to: 
(See rejection of Claim 1.  Claim 39 recites similar and parallel features to Claim 1 and Claim 39 is the accompanying non-transitory computer-readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 39. Where applicable, minor differences between claims are noted as appropriate)
perform a demodulation reference signal (DMRS) measurement on a shared radio frequency spectrum band for each transmission and reception point (TRP) of a plurality of TRPs, wherein each TRP of the plurality of TRPs is associated with a control resource set of a plurality of control resource sets for downlink control information; receive the downlink control information for a downlink data transmission using two or more control resource sets of the plurality of control resource sets, the two or more control resource sets selected based at least in part on the DMRS measurement; and receive [[a]] the downlink data transmission based at least in part on the downlink control information received using the two or more control resource sets(See rejection of Claim 1.  Claim 39 recites similar and parallel features to Claim 1 and Claim 39 is the accompanying non-transitory computer-readable medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 39. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 40 (Previously Presented) Moon in view of Kim and Gong teaches:  The non-transitory computer-readable medium of claim 39, 
(See rejection of Claim 2.  Claim 40 recites similar and parallel features to Claim 2 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate),
wherein the instructions executable to receive the downlink control information comprise instructions executable to: determine the DMRS measurement is successful for the two or more control resource sets, wherein the two or more control resource sets are selected based at least in part on the determining (See rejection of Claim 2.  Claim 40 recites similar and parallel features to Claim 2 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 46. (New) Moon in view of Kim and Gong teaches: The method of claim 1, 
furthermore Moon discloses: wherein receiving the downlink control information for the downlink transmission using the two or more control resource sets of the plurality of control resource sets comprises: receiving a respective downlink control information signal via each of the two or more control resource sets ((Moon - ¶0089 (ln 1-5)   See above ; NOTE: each TRP of more than one or a plurality of TRPs for multiple TRP cooperative transmission, transmits to the terminal its own PDCCH (downlink control signal) associated with its own CORESET, and with two or a plurality CORESETS configured for a terminal, terminal receives PDCCH (downlink control signal) via each of two individual CORESETs from two TRPs )); 
and combining the respective downlink control information signals received via each of the two or more control resource sets (Moon - ¶0089 (ln 1-5)  see above; FIG. 5B  ¶0098  a reception success event of the PDSCH is not dependent on a reception success event of any PDCCH. That is, even when the terminal fails to receive any one PDCCH, .. terminal succeeds in reception of the PDSCH..since the transmission of a plurality of DCIs (i.e., PDCCHs) for scheduling the same PDSCH is helpful to achieve a beam diversity effect… since there is one scheduled PDSCH, the payloads of the DCIs transmitted through the respective PDCCHs may be the same; NOTE: Same PDSCH is scheduled and sent via each individual PDCCH/DCI, to where failure of any one of the PDCCHs, still allows successful scheduling of the PDSCH, via diversity or combining of the two PDCCHs).
furthermore Gong also discloses: receiving a respective downlink control information signal via each of the two or more control resource sets (Gong FIG. 32A & FIG. 35 ¶0507 (ln 9-16) - Repeated PDCCHs can be transmitted in same CORESET or different CORESETs. Repeated PDCCHs may have same or different DMRS configurations and/or same or different QCL association; NOTE: a same downlink control (repeated PDCCHs) is received through different CORESETs or two or more CORSETs where repeated PDCCHs associated with different DMRS configuration or QCL associations)
combining the respective downlink control information signals received via each of the two or more control resource sets (Gong ¶0507 (ln 16-26  )For each repetition occasion, same or different CORESET can be used for PDCCH repetition. The PDCCH repetition number can be configured or dynamically indicated. The PDCCH repetition occasion can be every x symbols, where x can be as small as one symbol. In one example, PDCCH is repeated in consecutive monitoring occasions. In another example, PDCCH repetition occasions may comprise non-consecutive PDCCH monitoring occasions. In another example, the PDCCH repetition occasion may not align with PDCCH monitoring occasions. If a UE detects multiple PDCCHs that correspond to transmission of same TB, UE can combine them for robustness or discard the subsequent or other PDCCH repetitions after it detects at least one PDCCH; NOTE: Terminal combines repeated PDCCHs or Downlink control information for robustness or Downlink control information receive diversity via combining)

12.            Claims 3, 19, 34, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kim and Gong, further in view of Jung et. al. (US-20200344103-A1) referenced hereafter as “Jung”.

Regarding Claim 3. (Original) Moon in view of Kim and Gong teaches: The method of claim 1, 
Moon in view of Kim and Gong does not appear to explicitly disclose or strongly suggest:further comprising: determining frequency resources for DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE.  
Jung discloses: further comprising: determining frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (Jung – FIG. 1 & FIG. 13A, ¶00138 .. transmission position of the PBCH DMRS according to the cell ID in the frequency axis may be determined; NOTE: a transmit position of DMRS in frequency determined according to Cell ID, where a base station or cell is connected to two other base stations or cells operating in different frequencies). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong with teachings of Jung, since it an index of the SS block may be indicated by a sequence used for generating a demodulation reference signal (DMRS) included in the SS block, therefore allowing a UE receiving the SS block to  identify the index of the SS block based on the DMRS included in the SS block, and contribute to improving performance of the communication system (Jung ¶0027-0029).

Regarding Claim 19. (Original) Moon in view of Kim and Gong teaches:  The apparatus of claim 17,
(See rejection of Claim 3.  Claim 19 recites similar and parallel features to Claim 3 and Claim 19 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).
 wherein the instructions are further executable by the processor to: determine frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 3.  Claim 19 recites similar and parallel features to Claim 3 and Claim 19 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate). 

Regarding Claim 34. (Previously Presented) Moon in view of Kim and Gong teaches:  The apparatus of claim 32,
(See rejection of Claim 3.  Claim 34 recites similar and parallel features to Claim 3 and Claim 34 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 34. Where applicable, minor differences between claims are noted as appropriate)
Moon discloses: means for determining (Moon – FIG. 2 & ¶0049 processor 210 may be connected to .. transceiver 230 ; ¶0050.. The processor 210 may execute a program stored in at least one of the memory 220 and the storage device 260.. a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed; NOTE: transceiver – means for receiving;  processor executes a program on memory and via which which methods are performed – means for determining)
 further comprising: means for determining frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 3.  Claim 34 recites similar and parallel features to Claim 3 and Claim 34 is the accompanying UE apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 34. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 41 (Previously Presented) Moon in view of Kim and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See rejection of Claim 3.  Claim 41 recites similar and parallel features to Claim 3 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate),
wherein the instructions are further executable to: determine frequency resources for the DMRS measurement for each TRP based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 3.  Claim 41 recites similar and parallel features to Claim 3 and Claim 40 is the accompanying non-transitory computer-readable medium to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 40. Where applicable, minor differences between claims are noted as appropriate).

13.            Claims 4, 6, 7, 20, 22, 23, 35, 37, 38, 42, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kim and Gong, further in view of ISLAM et. al (US-20190246378-A1) referenced hereafter as “ISLAM”.
Regarding Claim 4 (Original) Moon in view of Kim and Gong teaches: The method of claim 1, 
further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (Moon - ¶0072 (ln 7-12)  See claim 1; NOTE: DMRS configured for measurement mapped to REs within 12REs for REG);
furthermore Kim also discloses: further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (Kim - See Fig. 3 & ¶0074 basic unit (i.e., the REG 303) of the DL control channel illustrated in FIG. 3 may include all of: REs to which DCI is mapped; and a region to which a DMRS 305, which is a reference signal for decoding of the REG 303, is mapped; NOTE: DMRS configured for measurement mapped to REs within REs for REG);
Assuming arguendo Moon in view of Kim and Gong does not appear to explicitly disclose or strongly suggest: further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG). 
ISLAM discloses: further comprising: performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (ISLAM – See FIG. 3 & ¶0049 UE communicates with TRP; FIG. 7 & ¶0078 (lines 1-4) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0110 UE monitors for DCI … a DMRS received may identify a transmission mode or DCI format.. if same size DCI formats are used.. different DMRS sequences can be used to distinguish between different DCI types; NOTE UE monitors for DCI identified by DMRS received or measured, received from TRP where a DCI also forms a REG or DCI transmitting DMRS identity is also transmitted in associated REG).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low (ISLAM ¶0090, 0091).
Regarding Claim 6. (Original) Moon in view of Kim and Gong teaches:The method of claim 1, 
Moon in view of Kim and Gong does not appear to explicitly disclose or strongly suggest: wherein receiving the downlink control information comprises: determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE
ISLAM discloses: wherein receiving the downlink control information comprises: determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (ISLAM – See FIG. 7 & ¶0078 (lines 1-4) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0079 DCI may be UE-specific, where such  DCI meant UE 116 ..include a cyclic redundancy check (CRC)..masked with a UE ID that uniquely identifies UE 116 on the downlink time-frequency resources… UE ID may be the radio network temporary identification (RNTI); ¶0080 the DCI for UE 116 ..transmitted at a location in the downlink control channel within a search space referred to as the control resource set (CORESET)) defined by the UE ID - defined by the RNTI…. The UE 116 attempts to decode all the possible locations of DCIs within its search space. If decoding is successful, then the control channel is valid and .. UE 116 processes ..control information inside the DCI; NOTE: UE decodes or receives valid DCI on a downlink time-frequency resources or search space referred as CORESET defined by UE ID or RNTI ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low (ISLAM ¶0090, 0091).

Regarding Claim 7 (Previously Presented) Moon in view of Kim and Gong teaches:  The method of claim 1, 
furthermore Kim discloses: wherein receiving the downlink control information further comprises: receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (Kim - See Fig. 3 & ¶0074 basic unit (i.e., the REG 303) of the DL control channel illustrated in FIG. 3 may include all of: REs to which DCI is mapped; and a region to which a DMRS 305, which is a reference signal for decoding of the REG 303, is mapped; NOTE: DCI configured for measurement mapped to REs within REs for REG);
Assuming arguendo Moon in view of Kim and Gong does not appear to explicitly disclose or strongly suggest: wherein receiving the downlink control information further comprises: receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG). 
ISLAM discloses: wherein receiving the downlink control information further comprises: receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (ISLAM - FIG. 7 & ¶0078 (lines 1-4 - See claim 6) A group of REs in the DCI may form a resource element group (REG) such as a REG 309 is illustrated; ¶0079 (See claim 6) DCI may be UE-specific...masked with a UE ID that uniquely identifies UE 116 on the downlink time-frequency resources… UE ID .. radio network temporary identification (RNTI); ¶0080 the DCI for UE 116 ..transmitted at a location in the downlink control channel within a search space referred to as the control resource set (CORESET)) defined by the UE ID - defined by the RNTI…. The UE 116 attempts to decode all the possible locations of DCIs within its search space and If decoding is successful, .. UE 116 processes ..control information inside the DCI; NOTE: UE decodes or receives valid DCI on a downlink time-frequency resources or defined resource element group or search space referred as CORESET defined by UE ID or RNTI). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong with teachings of ISLAM, since it enables utilizing the DCI type reduced payload to facilitate to ensure a higher reliability in low signal-to-noise ratio (SNR) conditions by using lower code rate to try, reducing error-control bits, improving higher effective coding rate. (ISLAM ¶0090, 0091).
Regarding Claim 20. (Original) Moon in view of Kim and Gong teaches:  The apparatus of claim 17, 
(See rejection of Claim 4.  Claim 20 recites similar and parallel features to Claim 4 and Claim 20 is the accompanying UE apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions are further executable by the processor to: perform the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See rejection of Claim 4.  Claim 20 recites similar and parallel features to Claim 4 and Claim 20 is the accompanying UE apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate). 
 
Regarding Claim 22. (Original) Moon in view of Kim and Gong teaches: The apparatus of claim 17, 
(See rejection of Claim 6.  Claim 22 recites similar and parallel features to Claim 6 and Claim 22 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: determine frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 6.  Claim 22 recites similar and parallel features to Claim 6 and Claim 22 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 23. (Previously Presented) Moon in view of Kim and Gong teaches: The apparatus of claim 17,
(See rejection of Claim 7.  Claim 23 recites similar and parallel features to Claim 7 and Claim 23 is the accompanying UE apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
 wherein the instructions executable by the processor to receive the downlink control information comprise instructions executable by the processor to: receive the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (See rejection of Claim 7.  Claim 23 recites similar and parallel features to Claim 7 and Claim 23 is the accompanying UE apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 35. (Previously Presented) Moon in view of Kim and Gong teaches: The apparatus of claim 32, 
(See rejection of Claim 4.  Claim 35 recites similar and parallel features to Claim 4 and Claim 35 is the accompanying apparatus means to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 35. Where applicable, minor differences between claims are noted as appropriate) wherein the means for performing the DMRS measurement comprise: means for performing the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See rejection of Claim 4.  Claim 35 recites similar and parallel features to Claim 4 and Claim 35 is the accompanying apparatus means to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 35. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 37. (Previously Presented) Moon in view of Kim and Gong teaches:  The apparatus of claim 32, 
(See rejection of Claim 6.  Claim 37 recites similar and parallel features to Claim 6 and Claim 37 is the accompanying apparatus means to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 37. Where applicable, minor differences between claims are noted as appropriate)
wherein the means for receiving the downlink control information comprises: means for determining frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 6.  Claim 37 recites similar and parallel features to Claim 6 and Claim 37 is the accompanying apparatus means to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 37. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 38. (Previously Presented) Moon in view of Kim and Gong teaches: The apparatus of claim 32,
(See rejection of Claim 7.  Claim 38 recites similar and parallel features to Claim 7 and Claim 38 is the accompanying apparatus means to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate) wherein the means for receiving the downlink control information further comprises: means for receiving the downlink control information on a set of resource elements (REs) configured for downlink control information transmission within a RE group (REG) (See rejection of Claim 7.  Claim 38 recites similar and parallel features to Claim 7 and Claim 38 is the accompanying apparatus means to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 42. (Previously Presented) Moon in view of Kim and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See rejection of Claim 4.  Claim 42 recites similar and parallel features to Claim 4 and Claim 42 is the accompanying non-transitory computer-readable medium to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 42. Where applicable, minor differences between claims are noted as appropriate) wherein the instructions are further executable to: perform the DMRS measurement for each TRP on a set of resource elements (REs) configured for DMRS transmission within an RE group (REG) (See rejection of Claim 4.  Claim 42 recites similar and parallel features to Claim 4 and Claim 42 is the accompanying non-transitory computer-readable medium to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 42. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 44. (Previously Presented) Moon in view of Kim and Gong teaches: The non-transitory computer-readable medium of claim 39, 
(See rejection of Claim 6.  Claim 44 recites similar and parallel features to Claim 6 and Claim 44 is the accompanying non-transitory computer-readable medium apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 44. Where applicable, minor differences between claims are noted as appropriate)wherein the instructions executable to receive the downlink control information comprise instructions executable to: determine frequency resources for the control resource set associated with each TRP of the plurality of TRPs based at least in part on at least one of: a cell ID of the TRP or a type of the UE (See rejection of Claim 6.  Claim 44 recites similar and parallel features to Claim 6 and Claim 44 is the accompanying non-transitory computer-readable medium apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 44. Where applicable, minor differences between claims are noted as appropriate).  

14.            Claims 5, 8, 21, 31, 36, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of KIM and Gong, further in view of Wang et. al (US-20200092061-A1) referenced hereafter as “Wang”.
Regarding Claim 5. (Original) Moon in view of Kim, Gong, and ISLAM teaches: The method of claim 4, 
Moon in view of Kim, Gong, and ISLAM does not appear to explicitly disclose or strongly suggest: wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG.
Wang discloses: wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (Wang FIG. 2 & ¶0110 & ¶0111 - a DMRS occupies the first, the third, the fifth, the seventh, the ninth, and the eleventh REs in the third symbol ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong and ISLAM with teachings of Wang, since it enables facilitating determination of the number of RE occupied by a demodulation reference signal, thus facilitating determination of a TBS, and ensuring reliability of communication (Wang ¶006).

Regarding Claim 8. (Original) Moon in view of Kim, Gong, and ISLAM teaches:  The method of claim 7, 
Moon in view of Kim, Gong, and ISLAM does not appear to explicitly disclose or strongly suggest: wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG;
Wang discloses: wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (Wang - ¶0057 a correspondence predefined between the quantity of REs occupied by the demodulation reference signal and at least one type of the following information: a DCI format, a configuration type of the demodulation reference signal, a quantity of symbols occupied by the demodulation reference signal, a position of a symbol occupied by the demodulation reference signal, etc.. and then the correspondence is configured on base station 110 & UE 120; ¶0072 the base station and/or the UE may obtain, based on the DCI format, a quantity, corresponding to the DCI format, of REs occupied by the demodulation reference signal or there is a correspondence between the DCI format and the quantity of REs occupied by the demodulation reference signal; ¶0103 the first information includes the configuration type of the demodulation reference signal where base station & UE obtain, based on and corresponding to configuration type of the demodulation reference signal, a quantity of resource elements occupied by the demodulation reference sign; FIG. 2 & ¶0110 DMRS Configuration type 1 & ¶0111 - a DMRS occupies the first, the third, the fifth, the seventh, the ninth, and the eleventh REs in the third symbol; NOTE: there is a correspondence between DCI transmitted and DMRS RE configuration including 3rd, 7th, 11th RE).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in view of Kim and Gong and ISLAM with teachings of Wang, since it enables facilitating determination of the number of RE occupied by a demodulation reference signal, thus facilitating determination of a TBS, and ensuring reliability of communication (Wang ¶006).

Regarding Claim 21. (Original) Moon in view of Kim, Gong, and ISLAM teaches:  The apparatus of claim 20, 
(See rejection of Claim 5.  Claim 21 recites similar and parallel features to Claim 5 and Claim 21 is the accompanying UE apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See rejection of Claim 5.  Claim 21 recites similar and parallel features to Claim 5 and Claim 21 is the accompanying UE apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 31. (Previously Presented) Moon in view of Kim, Gong, and ISLAM teaches:  The apparatus of claim 23,
(See rejection of Claim 8.  Claim 31 recites similar and parallel features to Claim 8 and Claim 31 is the accompanying UE apparatus  to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for downlink control information transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See rejection of Claim 8.  Claim 31 recites similar and parallel features to Claim 8 and Claim 31 is the accompanying UE apparatus  to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 36. (Previously Presented) Moon in view of Kim, Gong, and ISLAM teaches:  The apparatus of claim 35, 
(See rejection of Claim 5.  Claim 36 recites similar and parallel features to Claim 5 and Claim 36 is the accompanying apparatus means to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG (See rejection of Claim 5.  Claim 36 recites similar and parallel features to Claim 5 and Claim 36 is the accompanying apparatus means to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 43. (Previously Presented) Moon in view of Kim, Gong, and ISLAM teaches:  The non-transitory computer-readable medium of claim 42, 
(See rejection of Claim 5.  Claim 43 recites similar and parallel features to Claim 5 and Claim 43 is the accompanying non-transitory computer-readable medium to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
wherein the set of REs configured for DMRS transmission comprises at least one of: a third RE of the REG, a seventh RE of the REG, and an eleventh RE of the REG(See rejection of Claim 5.  Claim 43 recites similar and parallel features to Claim 5 and Claim 43 is the accompanying non-transitory computer-readable medium to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        



Feb/22/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414